Wise, J.
This is a paternity action. Pursuant to §52-184 of the General Statutes, the defendant moved for a blood grouping test by motion dated August 23, 1966. Sometime thereafter — the docket does not indicate when — a date was arranged for such a test at the doctor’s office, at which time the plaintiff, the defendant and the child were to be present. At the appointed time, the defendant appeared and submitted to the test, but the plaintiff and her child failed to appear. The plaintiff’s instant motion, filed January 23, 1967, and heard March 20, 1967, moves for a new blood grouping test “for the reason that all of the parties were not present for the original test at the same time.”
The plaintiff did not appear and testify why she failed to take the test at the appointed time. The argument advanced by plaintiff’s counsel for seeking another blood grouping test is the possibility that someone else, other than the defendant, took the test for him. No evidence was offered in support of such a possibility, and no reasons given to substantiate such a belief. The court cannot, indeed should not, indulge in such mere speculation and conjecture. The results of the test can be of great importance to the plaintiff. She is not prevented from taking the test, nor is she precluded from ascertaining at the trial on the merits whether it was the defendant who actually took the test or *363someone else for him. Section 52-184 does not make it mandatory that all the parties be present for the test at the same time. It merely requires that such a test he taken by the parties when so ordered by the court.
To deny the instant motion does not prejudice the plaintiff.
Motion denied.